Citation Nr: 1520188	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability including lumbar strain residuals, back injury and degenerative disc disease of L3-4 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In March 2015, the Veteran testified in a hearing before the undersigned Veterans Law Judge held at the RO.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO.  However, because the Board has determined that the benefit to which the evidence relates may be fully allowed on appeal, a remand for consideration of that evidence by the RO is not required and the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The November 2008 rating decision on appeal and the subsequent April 2011 statement of the case addressed two issues, including service connection claims for a low back disability and bilateral hearing loss.  In his May 2011 VA Form 9, the Veteran explicitly indicated that he wished to limit his appeal to entitlement to service connection for "lumbar strain residuals, back injury and degenerative disc disease of L3-4 and L5-S1", i.e. a low back disability.  The Board finds that the Veteran expressed a clear intent to limit his claims, so the hearing loss claim is not on appeal and the Board will not address it.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

Also, as discussed more thoroughly below, VA previously denied a claim of entitlement to service connection for a low back disability.  See June 1993 Rating Decision and August 1993 Rating Decision.  Therefore, the matter on appeal includes a claim to reopen a previously denied, final decision by VA.  The issues listed above have been expanded to reflect that procedural posture.

In its adjudications, the RO characterized the medical condition at issue as lumbar strain residuals, back injury and degenerative disc disease of L3-4 and L5-S1.  For purposes of clarity, the Board has recharacterized the claim as a claim for a low back disability.

The issues of entitlement to service connection for an ankle condition, pseudofolliculitis barbae, and hallux valgus have been raised by the record in a March 2015 statement (VA Form 21-526EZ), but, understandably, have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied service connection for "residual, back injury."  Within one year, the RO received additional evidence and readjudicated the claim.  In August 1993, the RO again denied service connection for the claimed low back disability.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that August 1993 rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the August 1993 rating decision with respect to the Veteran's claim of entitlement to service connection for a low back disability is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's low back claim.

3.  The Veteran has a current low back disability (diagnosed as degenerative disc disease and/or spondylosis) which was, at least as likely as not, incurred in active service.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a low back disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

In determining whether statements submitted in support of a claim are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  New and Material Evidence to Reopen

The Veteran has previously claimed entitlement to service connection for a low back disability and has been denied.  See June 1993 and August 1993 Rating Decisions (denying entitlement to service connection for a low back disability).  The June 1993 rating decision denied the claim but noted the unavailability of service treatment records.  The service treatment records were obtained shortly after that decision, so the RO readjudicated the matter based on the new evidence.  Thereafter, in August 1993, the RO again denied the claim based on the lack of a current disability.  The August 1993 rating decision was not appealed and became final.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the August 1993 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO most recently denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that the evidence did not show an in-service diagnosis of a chronic low back disability and "showed no evidence of [loss of range of motion] or functional impairment".  See August 1993 Rating Decision; see also September 1993 Notification Letter (explaining that the claim was denied because "there were no X-ray findings [and no] diagnosis of a chronic disability").  In short, the RO determined there was no current disability.

The evidence before the Board now that was not before the RO in 1993 includes, in part, private treatment records containing a diagnosis of spondylosis and degenerative disc disease which diagnosis is based on x-rays, an October 2008 VA examination diagnosing "[d]egenerative changes of the L3/4 through L5/S1 discs" based on x-ray imaging studies, and the Veteran's testimony regarding the in-service event, the course of his symptoms, and his current condition.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is more than enough to reopen under the low threshold of Shade.

III.  Entitlement to Service Connection for a Low Back Disability
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Spondylosis is a form of arthritis of the spine.  See Dorland's Illustrated Medical Dictionary, 1780 (31st ed. 2007).  The list of chronic disease contained in 38 C.F.R. § 3.309(a) includes arthritis, so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply to the Veteran's claim.

With respect to an in-service event or injury, the Veteran's service treatment records provide documentation both of recurrent back pain and, though not including medical records at the time of the event, an in-service motor vehicle accident.  The Veteran complained of low back pain in December 1989, but radiographic imaging did not reveal any abnormalities.  A May 1990 screening note of acute medical care indicates continuing complaints of back pain and a diagnosis of "mechanical back pain."  Thereafter, his service treatment records document continued complaints of low back pain throughout the remainder of his active service and associate it with an in-service motor vehicle accident.  See, e.g., August 1990 Chronological Record of Medical Care ("LBP"); June 1991 Report of Medical History (indicating "recurrent back pain" secondary to "MVA 1990 as a passenger"); January 1992 Chronological Record of Medical Care ("Lower Back pain...Pt states falling out of van 2 years ago.  Pt states pain off and on since then.").  The Veteran also provided credible testimony regarding the in-service accident and the subsequent back pain.  See, generally, March 2015 Board Hearing Transcript.  An in-service injury is established.

The evidence of record also establishes the existence of a current low back disability.  Among other evidence, the October 2008 VA examination indicates the presence of "[d]egenerative changes of the L3/4 through L5/S1 discs" based on x-ray imaging studies.  See also Private Treatment Records of Dr. C.G. (noting degenerative changes of the lumbar spine based on x-rays and diagnosing lumbar spondylosis).

The remaining element of the Veteran's service connection claim is the establishment of a nexus between the in-service injury and the current disability.  As discussed above, because the disability at issue is considered a chronic disability, this element may be satisfied by showing a continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus between the current disease and [the veteran's active service.]").  The Board finds that the evidence of record, including the Veteran's credible hearing testimony, establishes that, at least as likely as not, the Veteran has experienced a continuity of symptomatology, in this case persistent, recurrent back pain attributed to degenerative disease (arthritis) of the low back.  See March 2015 Board Hearing Transcript.  As noted above, his service treatment records establish that his back pain was recurrent throughout his active service.  Moreover, post-service records also document "recurrent" back pain.  See December 1992 VA Examination ("Diagnosis:  Recurrent low back pain, possible degenerative joint disease."); Private Treatment Records of Dr. C.G..  

The Board notes that the Veteran underwent an October 2008 VA examination.  The VA examiner diagnosed (1) "lumbar strain, during service, resolved"; and (2) "Degenerative disc disease of L3/4-L5/S1 discs."  He opined that the first diagnosis had entirely resolved and there were no "objective residual findings" and that the second diagnosis was "[n]ot caused by or related to #1 [i.e. the in-service lumbar strain.]"  He specifically opined that the Veteran's degenerative disc disease is not related to the in-service incident or the complaints of back pain during service.  His rationale relied, in significant part, on a presumed gap in symptoms and treatment.  See October 2008 VA Examination ("he last sought care for his low back pain in the military in January of 1992 and most recent private records are from September 2003").  

It is the Board's province to weigh the evidence and it finds the Veteran's March 2015 hearing testimony, which obviously was unavailable to the examiner, credibly and convincingly explains the gap in treatment records.  The Veteran testified that the symptoms were present continuously since his service but that he "just dealt with the pain" and "was trying to ignore" the symptoms.  See March 2015 Board Hearing Tr. at pp. 8 and 11.  The Board also credits the testimony of the Veteran's father to the same effect.  Id. at pp. 13-14.

More importantly, though, the VA examiner failed to recognize one fact, which from a legal perspective is very important.  When the Veteran did seek treatment in 2003, he reported having had intermittent back pain since an injury in service in 1990.  That statement was made in September 2003, years before he filed his claim to reopen with VA in April 2008.  This lends additional credibility to his account of continuity of symptoms since that statement was not made in conjunction with a claim for monetary benefits, but in the course of seeking medical treatment.

Because the Board finds facts different from those relied upon by the October 2008 VA examiner, the Board gives the opinion reduced probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  

Based on all the evidence of record, including a finding of a continuity of symptomatology of the Veteran's low back symptoms currently attributed to degenerative disease (arthritis) of the low back, the Board finds that the evidence is at least in equipoise regarding a nexus between the in-service event and the Veteran's current low back disability.  Therefore, the nexus element of the Veteran's service connection claim is established.  Gilbert, 1 Vet.App. at 53-56 (veterans entitled to the benefit of the doubt); Walker, 708 F.3d at 1336.

Because the evidence on each element of the Veteran's claim of entitlement to service connection for a low back disability is at least in equipoise, the Veteran must prevail.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for a low back disability.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to this issue.


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


